DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 5-10 are currently pending. The previous 112 rejections have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a first stretchable sheet" and “a second stretchable sheet” in lines3 and 5. These appeared to have already been introduced in claim 1, so it is unclear if they are the same sheet or two more sheets. For purposes of prosecution they are assumed to be the first and second sheet as detailed in claim 1 (which is supported by the original disclosure).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The subject matter is identical regarding the two sheets and what is formed/arranged on them. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Litt et al. US Publication 2011/0054583 (hereinafter Litt) in view of Someya et al. US Publication 2009/0129031 (hereinafter Someya).
Regarding claims 1 and 9-10, Litt discloses an electrode sheet comprising: a sheet ([0015] which details a flexible and stretchable sheet); a biological signal receiving electrode formed at the sheet and exposed on the sheet (element 100 formed on the sheet as detailed in [0015]-[0016]); a biological signal amplifier formed at the sheet (elements 110, [0016]-[0017] which details stretchable electronics within the sheet that can include an amplifier); an interface part for connection to an external biological signal processing unit (Figure 6 wireless antenna, see also [0017][0066][0080]); a first wire formed at the sheet and connecting the biological signal receiving electrode and an input part of the biological signal amplifier (Figure 6 which includes a small wire going from electrode 100 to amplifier 110, see also [0014]-[0015][0017] which details using a wired or wireless system to connect the electrodes to the other components of the device); and a second wire formed at the sheet and connecting the interface part and an output part of the biological signal amplifier (Figure 6 elements 120 which extend from the individual electrodes down to the processing circuitry and interface part at the bottom of the diagram).
Though Litt teaches utilizing an amplifier on a substrate designed to stretch, there are not two distinct stretchable areas. Someya teaches an implantable substrate that includes two distinct areas along the substrate that are designed to stretch differently (one less and one area more) due to their inherent properties (substrate 22 as per Figure 1 with the less stretchable area being located at 26 and the more stretchable areas being near and around 24 as per [0033][0035] which details that 26 is designed to not stretch top protect the components, see also Figure 5). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate as taught by Someya with the substrate of Litt in order to stabilize some areas whilst allowing maximum stretching in others. 
Litt suggests having the amplifier and electrode separately encapsulated (Figure 16 and [0077]), however there is no mention of placing them on different sheets. Someya teaches a first stretchable sheet formed the biological signal receiving electrodes (layer 20A which can include electrodes at 22 as per [0011][0041], the first wire, and the second wire, and a second stretchable sheet (layer 20B, see Figure 8), and that the two sheets are stacked on each other (Figure 8, elements 20A-B), but also does not mention any circuitry whatsoever being located on a second sheet. Ozguz teaches a layered sheet with two layers (55 and 60, 70, 75 which can be a single layer on which electronics are located; see also Figures 3A-C and [0039]-[0042]). Ozguz does not specifically detail an amplifier as part of the circuitry however Ozguz does make it clear that circuits can be placed on a second sheet as opposed to being on the same sheet as the electrodes. It has been held that simply having a different position of an electronic component that does not change the operation is a matter of design choice, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the teaching of placing electronics on a second sheet as taught by Ozguz with the device of Litt and Someya as a matter of design choice.
Regarding claim 2, Litt discloses that the first wire has a shorter length than the second wire (Figure 6 which shows a shorter first wire going directly from the electrode 100 to amplifier 110 versus the longer second wire extending near the junction near 130 all the way down to the A to D converters 160).
Regarding claim 3, Litt discloses a plurality of the biological signal receiving electrodes and the biological signal amplifiers are formed (elements 100 and 110 on sheet as per [0015]), and the number of the biological signal receiving electrodes and that of the biological signal amplifiers are the same (Figure 6 which shows one amplifier 100 paired to one electrode 100).
Regarding claim 5, Litt discloses that the biological signal amplifier is not exposed on the sheet ([0016] which details that the active electronic components are integrated into the flexible sheet/substrate). As previously detailed Litt does not explicitly mention that the amplifier is “not exposed”, just that it is incorporated into. Given the context and the nature of the device of Litt (implantable), the skilled artisan before the effective filing date would never have exposed the amplifier to tissue as it would have caused damage to the amplifier destroying its ability to function as disclosed. 
Regarding claim 8, Litt discloses biological signal measuring device comprising: the electrode sheet (as mentioned above) and a biological signal processing unit connected to the interface part ([0066] which mentions the interface connecting to a computer), wherein a biological signal received by the biological signal receiving electrode is amplified by the biological signal amplifier (amplifier 110 performs this function with the input from the electrode 100, see also Figure 6), the amplified biological signal is input to the biological signal processing unit via the interface part (Figure 6 which shows the electrical pathway leading from the electrode 100 to the amplifier 110 to the wireless antenna/interface part at the bottom, see also [0017][0066]), and the biological signal processing unit performs predetermined processing on the input biological signal ([0017][0066] which mentions the computer is utilized for additional storage and analysis; [0062] also mentions that additional processes can be performed by a remove device that includes modulating or mapping the neural tissue).
Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekitani et al. WO 2014/054586 (hereinafter Sekitani) where the US equivalent is being utilized below (US 2015/0276430) in view of Someya.
Regarding claim 1 and 9-10, Sekitani discloses an electrode sheet comprising: a sheet (element 100 which includes multiple sheets, specifically see 202 which includes parylene layer 2027 as per Figures 4-5); biological signal receiving electrode formed at the sheet and exposed on the sheet (element 101, see also element 201 of Figures 4-5), a biological signal amplifier formed at the sheet (elements 103 from Figure 1, also element 202), an interface part for connection to an external biological signal processing unit ([0075]-[0077] which details and interface for connecting the device to an external computer), a first wire formed at the sheet and connecting the biological signal receiving electrode and an input part of the biological signal amplifier (Figure 2 “S” and/or S-in”), and a second wire formed at the sheet and connecting the interface part and an output part of the biological signal amplifier (Figure 2 “S-out” which ultimately becomes the BL/bitline of Figure 1). 
Sekitani further discloses that the stretchable sheet comprises a first stretchable sheet formed the biological signal receiving electrodes (due to the broadness of the language the first sheet can also be 204 with the electrode 2015 and a first wire though unlabeled being the conductive portion passing through 2011 of Figure 5) and the second wire (“Sout” of Figure 2; again due to a broad wording also the unlabeled conductive trace in layer 2021 meets the language), and a second stretchable sheet arranged the biological signal amplifiers 2021 as per Figure 5 and [0053]). The layers are all stacked as per Figure 5.
Though Sekitani teaches utilizing an amplifier on a sheet designed to be stretchable, there are not two distinct stretchable areas along the sheet (assuming the Office does not take the stance that each sheet can be a different “area” which would allow for an even broader range of art for the claim). Given what was intended by the claim limitation, Someya teaches an implantable substrate that includes two distinct areas along the substrate that are designed to stretch differently (one less and one area more) due to their inherent properties (substrate 22 as per Figure 1 with the less stretchable area being located at 26 and the more stretchable areas being near and around 24 as per [0033][0035] which details that 26 is designed to not stretch top protect the components, see also Figure 5). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate as taught by Someya with the substrate of Sekitani in order to stabilize some areas whilst allowing maximum stretching in others. 
Regarding claim 2, Sekitani discloses that the first wire has a shorter length than the second wire (the bit lines of Figure 1 are longer than the much shorter wires that connect the electrodes 101 to their respective amplifiers 103, see Figure 2 at S-out).
Regarding claim 3, Sekitani discloses a plurality of the biological signal receiving electrodes and the biological signal amplifiers are formed (Figures 1-2, electrodes 101 and amplifiers 103), and the number of the biological signal receiving electrodes and that of the biological signal amplifiers are the same (Figures 1-2 which show them paired together).
Regarding claim 5, Sekitani discloses that the biological signal amplifier is not exposed on the sheet (Figure 5, the amplifier at 202 is surrounded by insulating materials of the sheet at 2021 and 2027; only the electrodes are to be exposed otherwise the device would unable to function as disclosed). 
Regarding claim 6, Sekitani discloses that the first wire connects the biological signal receiving electrode and the input part of the biological signal amplifier via a DC removing capacitor (capacitor 102, see Figures 1-2 which shows a wire electrically connecting the components).
Regarding claim 8, Sekitani discloses a biological signal measuring device comprising: the electrode sheet (see contents of rejected claim 1 above); and a biological signal processing unit connected to the interface part ([0075]-[0077] which details a personal computer for processing the information), wherein a biological signal received by the biological signal receiving electrode is amplified by the biological signal amplifier (amplifier 103 performs this function when connected to electrode 101), the amplified biological signal is input to the biological signal processing unit via the interface part [0075[-0077] which details an interface for connecting the device to an external processing device), and the biological signal processing unit performs predetermined processing on the input biological signal ([0075][0077] which mentions reading the outputs from the device by the external monitoring device/computer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekitani in view of Someya, as applied to claim 1, and in further view of Mohseni et al. “A Fully Integrated Neural Recording Amplifier With DC Input Stabilization” IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 51, NO. 5, May 2004. 
Regarding claim 7, Sekitani discloses that the sheet has a size falling within the range of a human forehead (the device is fully capable without any additional structural modification of being placed on a user’s forehead), and mentions that the amplifier allows amplification of an AC signal ([0067]), but is silent on the exact range of under 10kHz. Neural action potentials are known to have frequencies of 0.1-10kHz which if processed by the amplifier after being obtained by the electrode, would have fallen in the same claimed range meeting the limitation. Mohseni teaches a neural recording amplifier that supports the above assertion that the claimed range was known for being the range of frequencies of neural action potentials which are what the device of Sekitani is monitoring (see Introduction). It would have been obvious to the skilled artisan before the effective filing date to optimize the range to be amplified as taught by Mohseni with the device of Sekitani as these are the known ranges for the frequencies of neural action potentials.
Claim Interpretation (claim 7): a size falling within a range of a human forehead is simply being read that the device must fit within the anatomical confines of a human forehead. This itself is a relative term given the age of the human would greatly impact the actual size of the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Litt in view of Someya and Ozguz, as applied to claim 1, and in further view of Mohseni et al. “A Fully Integrated Neural Recording Amplifier With DC Input Stabilization” IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 51, NO. 5, May 2004. 
Regarding claim 7, Litt discloses that the sheet has a size falling within the range of a human forehead (the device is fully capable without any additional structural modification of being placed on a user’s forehead), and mentions an amplifier, but is silent on the exact range of under 10kHz. Neural action potentials are known to have frequencies of 0.1-10kHz which if processed by the amplifier after being obtained by the electrode, would have fallen in the same claimed range meeting the limitation. Mohseni teaches a neural recording amplifier that supports the above assertion that the claimed range was known for being the range of frequencies of neural action potentials which are what the device of Sekitani is monitoring (see Introduction). It would have been obvious to the skilled artisan before the effective filing date to optimize the range to be amplified as taught by Mohseni with the device of Litt as these are the known ranges for the frequencies of neural action potentials.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. Sekitani does in fact teach at least two sheets (sheet is not given a special definition and is simply being read as a layer). The arguments with respect to Litt et al. is moot given new art has been applied to remedy any deficiencies of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794